IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: S.R.S., A MINOR                   : No. 342 EAL 2017
                                         :
                                         :
PETITION OF: C.A.S., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN RE: S.N.G., A MINOR                   : No. 343 EAL 2017
                                         :
                                         :
PETITION OF: C.A.S., MOTHER              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.